



Exhibit 10.16
CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS CONSENT AND FIRST AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into as of March 19, 2020, by and among (a) SILICON
VALLEY BANK, a California corporation (“SVB” or “Bank”), in its capacity as
administrative agent and collateral agent (“Agent”), (b) SVB as a lender, (c)
WESTRIVER INNOVATION LENDING FUND VIII, L.P., a Delaware limited partnership
(“WestRiver”), as a lender (SVB and WestRiver and each of the other “Lenders”
from time to time a party hereto are referred to herein collectively as the
“Lenders” and each individually as a “Lender”), and (d) PHASEBIO
PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), whose address is 1
Great Valley Parkway, Suite 30, Malvern, PA 19355.
Recitals
A.Lenders and Borrower have entered into that certain Loan and Security
Agreement dated as of March 25, 2019 (as the same may from time to time be
amended, modified, supplemented, or restated, including, without limitation, by
that certain Consent to Loan and Security Agreement dated as of April 10, 2019,
collectively, the “Loan Agreement”). Lenders have extended credit to Borrower
for the purposes permitted in the Loan Agreement.


B.Borrower has requested that Lenders amend the Loan Agreement to (i) modify the
Collateral description and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.


C.Lenders have agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


D.In addition, Borrower has agreed (i) to transfer to SFJ, pursuant to the terms
of the Co-Development Agreement, certain business related to Borrower’s product
containing PB2452 that is described in Exhibit A to the Co-Development
Agreement, and (ii) to grant to SFJ a security interest in certain assets of the
Borrower, pursuant to the Co-Development Agreement.


E.Section 7.1 of the Loan Agreement provides that Borrower shall not convey,
sell, lease, transfer, assign, or otherwise dispose of all or any part of its
business or property without the prior written consent of the Lenders.


F.Section 7.5 of the Loan Agreement provides that Borrower shall not create,
incur, allow, or suffer any Lien on any of its property, except as is otherwise
permitted in Section 7.1 of the Loan Agreement and the definition of “Permitted
Liens” therein, without the prior written consent of the Lenders.
  
G.Borrower has requested that Lenders agree to waive the provisions of Sections
7.1 and 7.5 of the Loan Agreement with respect to Borrower’s entry into and
performance of the Co-Development Agreement.


H.Lenders have agreed to so consent to Borrower’s entry into the Co-Development
Agreement and the consummation of the transactions contemplated thereby, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.







--------------------------------------------------------------------------------





2.Consent. Subject to the terms of Section 9 below, Lenders hereby consent to
Borrower’s entry into the Co-Development Agreement and the consummation of the
transactions contemplated thereby, notwithstanding anything to the contrary
contained in the Financing Agreement or any other Loan Document.


3.Amendments to Loan Agreement.


3.1Section 4.4 (Pledge of Account). New Section 4.4 hereby is added to the Loan
Agreement to read as follows:
“4.4    Pledge of Account. At all times following the date that (a) the
Co-Development Agreement is terminated for any reason or (b) Borrower breaches
or is in default of the Co-Development Agreement for any reason (after giving
effect to any applicable grace periods provided in the Co-Development
Agreement), Borrower hereby pledges and grants to Agent, for the ratable benefit
of the Lenders, a security interest in the Pledged Account and agrees to take
such actions as Agent shall reasonably request in connection with the Pledge
Agreement, including, but not limited to, establishment of the Pledged Account
containing at all times an amount of unrestricted cash equal to at least the
aggregate outstanding balance of all of the Obligations as security for the
prompt payment of such Obligations.”
3.2Section 6.7 (Protection of Intellectual Property Rights). Section 6.7 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:


“6.7    Protection and Registration of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Agent in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Agent’s written consent.
(b)    If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
Patent or the registration of any Trademark, then Borrower shall immediately
provide written notice thereof to Agent and shall execute such intellectual
property security agreements and other documents and take such other actions as
Agent may request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Lenders in such property.
If Borrower decides to register any Copyrights or mask works in the United
States Copyright Office, Borrower shall: (x) provide Agent with at least fifteen
(15) days prior written notice of Borrower’s intent to register such Copyrights
or mask works together with a copy of the application it intends to file with
the United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Agent may request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Lenders in the Copyrights or mask works intended to be registered with the
United States Copyright Office; and (z) record such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the Copyright or mask work application(s) with the United States
Copyright Office. Borrower shall promptly provide to Agent copies of all
applications that it files for Patents or for the registration of Trademarks,
Copyrights or mask works, together with evidence of the recording of the
intellectual property security agreement required for Lenders to perfect and
maintain a first priority perfected security interest in such property.
(c)    Provide written notice to Agent within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Agent requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for (i) any Restricted License to be deemed





--------------------------------------------------------------------------------





“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and (ii)
Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s and Lenders’ rights and
remedies under this Agreement and the other Loan Documents.”
3.3Section 14 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety in
Section 14.1 of the Loan Agreement, as appropriate, to read as follows:


“Co-Development Agreement” means that certain Co-Development Agreement dated as
of January 9, 2020, by and between Borrower and SFJ, as amended, modified,
supplemented, and/or restated from time to time.
“First Amendment Effective Date” is March 19, 2020.
“IP Agreement” is that certain Intellectual Property Security Agreement by and
among Borrower, SVB as administrative agent and collateral agent, SVB as a
lender, and WestRiver as a lender dated as of the First Amendment Effective
Date, as may be amended, modified or restated from time to time.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrants, the IP Agreement, the Perfection Certificate, each Disbursement
Letter, the Lender Intercreditor Agreement, any Bank Services Agreement, any
Control Agreement, any subordination agreement, any note, or notes or guaranties
executed by Borrower, and any other present or future agreement by Borrower with
or for the benefit of Agent and the Lenders in connection with this Agreement or
Bank Services, all as amended, restated, or otherwise modified.
“Pledge Agreement” means that certain Bank Services Cash Pledge Agreement
together with Annex I attached thereto executed by Borrower in favor of Bank on
or about the First Amendment Effective Date.
“Pledged Account” means Borrower’s restricted account number xxx-xxxx-179 held
at Bank.
“SFJ” means SFJ Pharmaceuticals X, Ltd., an SFJ Pharmaceuticals Group company
and corporation organized and existing under the laws of the Cayman Islands,
having its principal place of business at SIX, 2nd Floor, Cricket Square PO Box
2681, Grand Cayman, KY1-1111 Cayman Islands.
3.4Exhibit A (Collateral Description). Exhibit A to the Loan Agreement hereby is
replaced with Exhibit A attached hereto.


4.Limitation of Consent and Amendment.


4.1This Amendment is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Lenders may now
have or may have in the future under or in connection with any Loan Document.


4.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.





--------------------------------------------------------------------------------





5.Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:


5.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


5.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;


5.3The organizational documents of Borrower delivered to Agent on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;


5.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;


5.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;


5.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and


5.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


6.Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms, and reaffirms, all and singular, the terms and conditions of
the IP Security Agreement and acknowledges, confirms, and agrees that said IP
Security Agreement (a) contains an accurate and complete listing of all
Intellectual Property Collateral (as defined therein) and (b) shall remain in
full force and effect.


7.Ratification of Perfection Certificate. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated on or prior to the Effective Date and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Agent in such Perfection Certificate have not changed, as of the date hereof.


8.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


9.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Agent of (i) this Amendment by each party hereto, (ii)
an updated Corporate Borrowing Certificate from Borrower in the form
satisfactory to Agent, (iii) the IP Security Agreement, and (iv) a subordination
agreement, in form satisfactory to Agent, duly executed by SFJ, (b) filing of a
UCC-3 financing statement amendment, prepared in connection with





--------------------------------------------------------------------------------





the amended Collateral description, and (c) Borrower’s payment to Lenders of all
Lenders’ Expenses due and owing as of the date hereof, which may be debited from
any of Borrower’s accounts at SVB.


10.Post-Closing Condition. As soon as possible, but no later than April 19,
2020, Borrower shall deliver to Bank the Pledge Agreement, duly executed by
Borrower.


[Balance of Page Intentionally Left Blank]288554109.3
354271-000840







--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BORROWER:
PHASEBIO PHARMACEUTICALS, INC.


By: /s/ Jonathan Mow


Name: Jonathan Mow


Title: Chief Executive Officer


































































[Signature Page to Consent and First Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


AGENT:
SILICON VALLEY BANK, as Agent


By: /s/ Thomas F. Gordon


Name: Thomas F. Gordon


Title: Managing Director


LENDER:
SILICON VALLEY BANK, as Lender


By: /s/ Thomas F. Gordon


Name: Thomas F. Gordon


Title: Managing Director












































[Signature Page to Consent and First Amendment to Loan and Security
Agreement]288554109.3
354271-000840





--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


LENDER:


WESTRIVER INNOVATION LENDING FUND VIII, L.P.


By: /s/ Trent Dawson


Name: Trent Dawson


Title: Chief Financial Officer
































































[Signature Page to Consent and First Amendment to Loan and Security Agreement]







--------------------------------------------------------------------------------





EXHIBIT A


COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:


All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, Intellectual Property, commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and


all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
288554109.3
354271-000840



















--------------------------------------------------------------------------------





CORPORATE BORROWING CERTIFICATE


Borrower:
PHASEBIO PHARMACEUTICALS, INC.
Date: March __, 2020
Lenders:
SILICON VALLEY BANK ("Bank") and
 
 
WESTRIVER INNOVATION LENDING FUND VIII, L.P.
 



I hereby certify as follows, as of the date set forth above:


1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.


2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.


3.    Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth above. Such
Certificate of Incorporation have not been amended, annulled, rescinded, revoked
or supplemented, and remain in full force and effect as of the date hereof.


4.    The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until the Lenders receive written notice of revocation from
Borrower.


Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
 
 
 
o
 
 
 
o
 
 
 
o
 
 
 
o



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


Resolved Further, that such individuals may, on behalf of Borrower:


Borrow Money. Borrow money from Lenders.
Execute Loan Documents. Execute any loan documents the Lenders require.
Grant Security. Grant the Lenders a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap





--------------------------------------------------------------------------------





agreements, or other derivative transactions with Bank.
Issue Warrants. Issue warrants for Borrower’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.    The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.


PHASEBIO PHARMACEUTICALS, INC.




By:                     


Name:                     


Title:                     




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.




I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.




By:                     


Name:                     


Title:                     





